DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
Status of Claims
Claims 1-8, 10-22 and 24 are pending. Claims 4, 8, and 10-19 are withdrawn from further consideration. Claims 1-3, 5-7, 20-22 and 24 are under examination.
Specification
The objection to the specification for including an embedded hyperlink and/or other form of browser-executable code has been withdrawn as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection is new.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim Rejections - 35 USC § 103
Response to Arguments: In the response filed December 7, 2020, Applicants assert the claimed invention is patentable. 
First, Applicants assert there is no motivation to combine the teachings of King et al. (US 7,951,929) and Gatehouse et al. (WO 212/131302) with the real expectation that a fusion protein construct comprising a toxin sequence fused to a plant lectin sequence, when expressed from a nucleic acid which includes a pro-sequence of the toxin would be expected to function better than the toxin alone because King et al. do not teach or suggest that the toxin sequence can be expressed as a recombinant fusion protein and Gatehouse et al. do not suggest that the use of a plant lectin sequence in any way increases the activity of a toxin sequence. See the pages 7-9 in the response. Applicants’ arguments have been fully considered and are persuasive with respect to the rejections of claim  1-3, 5, 6 and 20-22 under 35 U.S.C. 103 as being unpatentable over King et al. (US 7,951,929 B2; 2011) in view of Gatehouse et al. (WO 2012/131302 A1; published 2012) and claim 7 under 35 U.S.C. 103 as being unpatentable over King et al. (US 7,951,929 B2; 2011; King et al.‘929) in view of Gatehouse et al. (WO 2012/131302 A1; published 2012) as applied to claim 1 above, and further in view of King et al. (US 7,575,758 B2; 2009; King et al. ‘758). Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of King et al. (US 7,575,758 -Hexatoxin-Hv1a Peptide by Enabling Its Delivery to the Central Nervous System:, PLOS One, June 2012, 1-10).
Secondly, Applicants allege the claimed invention is unobvious because of the unexpected advantages disclosed in the instant specifications. Applicants contend that the specification shows that the use of the pro-sequence significantly improves the activity of a fusion protein comprising a toxin conjugated to a plant lectin which could not have been predicted by combining the teachings of King et al. (US 7,951,929) and Gatehouse et al. (WO 212/131302). See pages 9-11 in the response. Applicants’ arguments have been fully considered but are not found persuasive because the objective evidence of nononbviousness is not commensurate in scope with the claims which the evidence is offered to support and expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. The claimed invention is directed to expressing a fusion protein comprising the recombinant toxin linked to a lectin carrier protein, which is known in the art. Fitches et al., discussed below, teach a fusion protein between a lectin carrier protein and recombinant toxin wherein the fusion between the lectin and toxin improves the activity of the toxin when compared to the unmodified recombinant toxin. With regard to the use of a propeptide sequence in expression constructs, King et al. teach utilizing a propeptide (pro-region) of the native toxin to facilitate expression and folding of the toxin. See the discussion below. Therefore, in accordance with the knowledge in the prior art, at the time of the effective filing date of the claimed invention, the artisan of ordinary skill would have reasonably expect that modifying a nucleic acid construct comprising a nucleic acid sequence encoding a recombinant toxin with a nucleic acid sequence encoding the propreptide sequence of the toxin 
The difference between the presently claimed invention and the objective evidence offered by Applicants is that the fusion protein exhibiting greater than expected toxicity comprises the recombinant toxin linked to the plant lectin as a carrier protein and the pro-region of the native toxin or a toxin different from the recombinant toxin. Tables 1-4 in the specification show expressed fusion proteins comprising the toxin linked to the plant lectin and pro-region have greater than expected toxicity. Therefore, if the scope of the claimed invention is directed to expressing fusion proteins from s nucleic acid constructs that comprise nucleic acid sequence encoding a recombinant protein, lectin carrier protein and pro-region the native recombinant toxin or other toxin in vitro, wherein the fusion proteins comprise the recombinant toxin linked to the plant lectin carrier protein and pro-region, Applicants’ allegations of unexpected results would be reconsidered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection basis is new 
Claims 1-3, 5-7, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 7,575,758 B2; 2009) in view of Fitches et al. (“Fusion to Snowdrop Lectin Magnifies the Oral Activity of Insecticidal -Hexatoxin-Hv1a Peptide by Enabling Its Delivery to the Central Nervous System:, PLOS One, June 2012, 1-10; cited in the IDS filed 12/20/2018).
The teachings of King et al. are directed to polypeptide toxins having pesticide activity (see e.g., the abstract). King et al. teach omega-ACTX-Hv1a as a toxin and further teach methods of expressing the toxin recombinantly using expression vectors (see e.g., col. 16, line 17 – col. 
The difference between expression methods taught by King et al. and the claimed invention is the addition of a plant lectin selected from snowdrop lectin, garlic lectin Allium sativum, pea lectin Pisum sativum, peanut lectin Arachis hypogaea, and French bean lectin as a carrier protein. 
Fitches et al. teach utilizing snowdrop lectin (GNA) as a carrier to enhance the activity of Hv1a toxin (see e.g., the abstract). Fitches et al. teach expressing the Hv1a toxin peptide as a fusion peptide comprising GNA from a nucleic acid construct that comprises the Hv1a toxin nucleic acid sequence and the GNA nucleic acid sequence (see e.g., Figure 1A; pp. 8-9, §Materials and Methods). Fitches et al. teach the addition of GNA and the expression of the toxin linked to GNA improves the oral activity of Hv1a (see p. 8, left col.-4th paragraph).
A method of enhancing a particular class of products made part of the ordinary capabilities of the skilled artisan based upon the teaching of such improvement in other situations supports a prima facie conclusion of obviousness under 35 U.S.C. 103. MPEP §2143.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill in the art to combine the teachings of King et al. and Fitches et al. to arrive at the 
Regarding present claims 2 and 3, King et al.-ACTX-Hv1a (see e.g., col. 3, lines 32; SEQ ID NO: 1).
Regarding present claim 5, King et al. teach the proregion is a sequence between the signal peptide and N-terminal of the mature protein (see Table 2). With regard to the optional language, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. MPEP §2143.03.
Regarding present claims 6 and 7, King et al. teach the propeptide sequence of about 15 residues is well-conserved across the omega ACTX orthologs (see col.4, lines 25-30). King et al.  teach the propeptide (proregion) of -ACTX-Hv1 wherein the proregion comprises the amino acid sequence EDTRADLQGGEAAEKVFRR (present SEQ ID NO: 1; see e.g., Figure 1, SEQ ID NOs: 4 and 7; col. 4, line 9).

Claims Objection
Response to Arguments: The objected to claim 1 has been withdrawn as necessitated by amendment.
Claim 21 is objected to as being dependent upon a rejected base claim.
Conclusion
No claim is allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658